Title: June 25. 1770. Boston.
From: Adams, John
To: 


       Blowers. In the Reign of Richard the 2d. or Henry 6th. you may find Precedents for any Thing.
       This Observation was echoed from some Tory, who applyed it to a late Quotation of the House of Representatives. It is true, Richard 2d. and H. 6. were weak and worthless Princes, and their Parliaments were bold and resolute, but weak Princes may arise hereafter, and then there will be need of daring and determined Parliaments. The Reigns of R. 2. and H. 6 were the Reigns of Evil Councillors and Favourites, and they exhibit notable Examples, of the public Mischiefs, arising from such Administrations, and of national and parliamentary Vengeance, on such wicked Minions.
      